Stephens, J.
1. Where a judgment rendered by a court in the State of Elorida is in the name of “Mrs. Edith Beekner, joined by her husband V. D. Beekner,” in a suit brought in that State by “Mrs. Edith Beekner, a married woman, joined by her husband y. D. Beekner, and V. D. Beckner in his own right,” it is a question of fact whether, under the applicable law, V. D. Beekner, was a party plaintiff to that suit and has an *843interest -with the other plaintiff in the judgment. Where a suit to recover on the judgment is brought in a court in the State of Georgia, by both Mrs. Edith M. Beckner and V. D. Beckner jointly as plaintiffs, against the defendant in the Elorida judgment, as a resident of the State of Georgia, and it is alleged in the petition that by reason of the verdict and judgment rendered in the State of Elorida the defendant is indebted to Edith M. Beckner and V. D. Beckner, a joint right to recover by both plaintiffs is alleged; and the petition is not subject to demurrer on the ground that by the joinder of Y. D. Beckner as a party plaintiff there is a misjoinder of parties plaintiff. The court did not err in overruling the defendant’s special demurrer based on the ground of misjoinder. There being no insistence that the court erred in overruling the general demurrer to the petition, no question as to the sufficiency of the petition to withstand the general demurrer is presented for this court’s consideration.
Decided November 6, 1936.
Rehearing denied December 12, 1936.
A. B. Conger, for plaintiff in error. E. Q. Bell, contra.
2. The motion of counsel for the plaintiffs (defendants in error), that this court direct that the petition be amended by inserting allegations which on tne trial the plaintiffs had voluntarily stricken from the petition by amendment, is denied, without prejudice to any right they may have hereafter to tender and have allowed such amendment.

Judgment affirmed.


Jenkins, P. J., and Sutton, J., ooneur.